DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          JAMES RENALDO,

                              Appellant,

                                   v.

    FINANCIAL PORTFOLIOS II, INC., as successor in interest to
        WELLS FARGO BANK, N.A. f/k/a WACHOVIA; and
    CONSOLIDATED AMERICAN INDUSTRIES CORPORATION,

                              Appellees.

                            No. 2D20-3275



                         September 29, 2021

Appeal from the Circuit Court for Hillsborough County; Emmett
Lamar Battles, Judge.

Christine K. Sahyers of Law Offices of Christine K. Sahyers,
Jacksonville, for Appellant.

Robert J. Lindeman of Marcadis Singer P.A., Tampa, for Appellee
Financial Portfolios II, Inc., as successor in interest to Wells Fargo
Bank, N.A. f/k/a Wachovia.

No appearance for Appellee Consolidated American Industries
Corporation.


PER CURIAM.

     Affirmed.
MORRIS, C.J., and KELLY and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.




                                  -2-